         Case 7:19-cv-08062-PMH
Case 7-19-cv-08062-PMH          Document
                          Document        45in Filed
                                   44 Filed    NYSD  06/15/21 Page 1 ofPage
                                                      on 06/14/2021     1 1 of 11




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ____________________________________
  SHUZHONG BAO,                                       Case No.: 7:19-cv-8062
  BIBO ZENG,
                         Plaintiffs,                  NOTICE OF MOTION
           - against-                                 FOR RESTRAINT AND ATTACHMENT
                                                      ON ASSETS

  XUGUANG WANG a/k/a JASON WANG,                     Motion denied without prejudice for failure to comply with
  YIFEN BAO,                                         Rules 2(C) and 4(F) of the Court's Individual Practices
  ZOE WANG,                                          dated May 25, 2021.
  SUNWOO TRADE INC. and
  506 PIERMONT AVENUE HOLDING CORP.,                 SO ORDERED.
                         Defendants.                 _______________________
  ______________________________________             Philip M. Halpern
                                                     United States District Judge

                                                     Dated: White Plains, New York
                                                            June 15, 2021
         PLEASE TAKE NOTICE that on July 01, 2021 at 10 o’clock in the forenoon or as soon

  thereafter as they may be heard, Plaintiffs Shuzhong Bao and Bibo Zeng, through their

  undersigned attorney, will move this Honorable Court to issue a Temporary Restraining Order

  (“TRO”) and Preliminary Injunction (“PI”) to prevent the transfer or dissipation of specified real

  property assets of the Defendants Xuguang Wang aka Jason Wang, Yifen Bao, Zoe Wang,

  Sunwoo Trade Inc. and 506 Piermont Avenue Holding Corp. on the basis of equitable relief; or

  alternatively Plaintiffs as named above will move for a restraining of Defendant’s assets under

  New York Civil Practice Law and Rules (“CPLR”) § 5229, and an order of attachment under

  CPLR § 6201.




                                          BACKGROUND


  1. The Plaintiffs, Shushong Bao and Bibo Zeng, are individuals residing in Rockland County,
